554 S.E.2d 645 (2001)
STATE of North Carolina
v.
Jakie HAMMONDS.
No. 65A01.
Supreme Court of North Carolina.
November 9, 2001.
Roy A. Cooper, Attorney General, by Steven M. Arbogast, Special Deputy Attorney General, for the State.
Staples Hughes, Appellate Defender, by Janet Moore, Assistant Appellate Defender, for defendant-appellant.
American Civil Liberties Union of North Carolina Legal Foundation, Inc., by Seth H. Jaffe, Raleigh, amicus curiae.
PER CURIAM.
AFFIRMED.
Justice EDMUNDS did not participate in the consideration or decision of this case.